Citation Nr: 1737139	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-17 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for sinusitis.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 2000 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the appeal has since been transferred to the RO in Pittsburgh, Pennsylvania which deals with cases for Veteran's who are presently outside the United States.  

This matter was most recently before the Board in November 2016 when the Board remanded these claims for additional development.  

The issues of entitlement to service connection for a cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the entire period on appeal the Veteran's sinusitis and rhinitis disability most closely approximates the criteria for rhinitis under Diagnostic Code 6522, for allergic or vasomotor rhinitis which is manifested by allergic rhinitis with polyps.  

2.  The Veteran does not presently have a hearing loss disability as defined by the relevant VA regulations.  

CONCLUSIONS OF LAW

1.  Throughout the appeal period, entitlement to an initial 30 percent rating for rhinitis with sinusitis and polyps are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6522 (2016).

2.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Further, the Board finds that the November 2016 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

Merits of the Claim

I.  Increased Rating - Sinusitis with Rhinitis

The Board finds that the most probative evidence of record indicates that the Veteran's sinusitis and rhinitis disability most closely approximates the criteria for rhinitis under Diagnostic Code 6522, for allergic or vasomotor rhinitis at the 30 percent level due to allergic rhinitis with polyps.  The Board acknowledges that the Veteran's representative has indicated that the Veteran should be rated for 10 percent under the sinusitis rating criteria, however as the rating assigned by the Board most closely resembles the Veteran's disability and is a higher rating, the Board believes there is no prejudice to the Veteran.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's sinusitis is rated under Diagnostic Code 6514.  Under the General Rating Formula for Sinusitis, a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

The medical evidence evaluating the Veteran's sinus and rhinitis disability was most recently presented by way of a February 2017 VA Medical Examination.  The report of that medical examination shows that the Veteran has a history of sinusitis and allergic rhinitis with polyps in maxillary sinus.  Further, the Veteran suffers from between 3-4 episodes of non-incapacitating episodes of sinusitis with multiple courses of antibiotic treatment throughout the year.  Accordingly, as the Veteran's representative correctly contends, the Veteran's disability would best be reflected by the 10 percent disability rating under the formula for sinusitis since the Veteran has less than 6 non-incapacitating episodes, and no record of incapacitating episodes under the relevant criteria. 

However, the Board has also considered the rating for rhinitis under Diagnostic Code 6522, which covers disabilities of allergic or vasomotor rhinitis.  Under Diagnostic Code 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  Under the rhinitis rating criteria, the Veteran is entitled to the 30 percent rating due to the polyps and diagnosed allergic rhinitis.  Consequently, the Board finds that the criteria laid out in Diagnostic Code 6522 for the 30 percent rating best covers the Veteran's sinusitis and rhinitis disability picture.  


II.  Entitlement to Service Connection for Hearing Loss

The Board denies entitlement to service connection for hearing loss because the Veteran does not presently meet the criteria for a hearing loss disability in accordance with 38 C.F.R. § 3.385.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 

Although the Veteran's service treatment records show possible left ear hearing loss for VA purposes during an in-service audiogram in February 2001, hearing loss was then not found in September 2002.  Additionally, there are no medical records showing hearing loss for VA purposes following separation from service.  This includes the most recent VA Audiological Examination conducted in December 2016 pursuant to the remand directives.  This examination showed that the Veteran has auditory thresholds of 25, 15, 20, 20, and 15 in the right ear in the ranges of 500, 1000, 2000, 3000, and 4000 respectively.  For the left ear, the veteran had puretone thresholds of 20, 25, 20, 20, and 20 for the same range of frequencies.  Bilaterally, the Veteran had a 100 percent speech discrimination score under the Maryland CNC word list.  Consequently, service connection for a bilateral hearing loss disability is denied as the Veteran does not meet the requirements for a present disability in accordance with 38 C.F.R. § 3.385.  

In the absence of proof of a present disability, there is no valid claim presented. See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Since the competent evidence does not show hearing loss for VA purposes, service connection is not warranted for this disorder.

While the Board notes and concedes that the Veteran experienced some noise exposure during active duty service, as there is no current disability for VA purposes, there can be no link between the in-service exposure and a current disability.

While the Veteran can attest to subjective hearing loss, the Veteran is not competent to provide an objective determination of the level of hearing loss, as required under 38 C.F.R. § 3.385. In this instance, the Board finds that the medical evidence is more probative than the Veteran's lay statements with regard to the issue of entitlement to service connection for bilateral hearing loss.


ORDER

Throughout the appeal period, an initial rating of 30 percent is granted for the Veteran's rhinitis with polyps and with a history of sinusitis, subject to the regulations governing the payment of monetary awards.

Entitlement for a bilateral hearing loss disability is denied.  


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding the Veteran's cervical spine claim again, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

A more detailed opinion or a new VA examination is necessary in connection with the Veteran's cervical spine disorder claim because the examiner opined that "it is less likely than not [that] the Veteran has a current cervical condition as secondary to his military service."  See February 2017 VA Spine Medical Examination Report.  From this report, the Board cannot determine whether the examiner meant that it is less likely than not that the Veteran has a current cervical spine condition, or that the Veteran's present condition is secondary to his military service.  As discussed above in the hearing loss section, the presence of a current disability is necessary for service connection, therefore the lack of a disability would doom the claim.  However, the legal conclusion for VA purposes that a spine condition is not secondary to service would not preclude service connection on a direct basis, and is also outside the scope of expertise for a medical professional.  Accordingly, a new examination or an addendum opinion is necessary which adequately considers the Veteran's report of in-service injury and answers whether it is more likely than not that any spine condition either began in service, or is due to the reported in-service event.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records. 

2.  Ask the Veteran to identify any private medical care providers who treated him for his spine condition and for whom the VA does not presently have records.  After securing the necessary release, associate any such identified records with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service spine issues and symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, either obtain an addendum opinion based upon the review of the record or schedule the Veteran for appropriate VA examinations to determine the current nature and etiology of his spine condition.  The claims file should be made available to and reviewed by any examiners and all necessary tests should be performed.  All findings should be reported in detail.

After a review of the claims file, including the lay statements provided by the Veteran and his family members, the appropriate examiners should address the following:

(i)  Diagnose any spine disorders present; 

(ii)  State whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed spine disorders had their onset in service or are otherwise related to an event, injury or disease incurred in service, including being knocked down by an explosion while jogging as described by the Veteran.  See for example  February 2017 VA Medical Examination at Medical History.  

The examiner should note that the Veteran is competent to report regarding the symptoms he experienced during and post service.  

5.  After completing the above development, including any additional development that may be warranted, readjudicate the remanded issue.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


